Title: To James Madison from Stephen R. Bradley, 18 February 1797
From: Bradley, Stephen R.
To: Madison, James


Dear Sir
Westminster February 18th. 1797
Previous to Colo. Monroe’s departure for Europe he transmitted to me papers and documents accompanying a Claim to five thousand acres of Land in the Township of Middlesex in this State in right of his wife, this Township was held under a Patent from The late province of New York and was one (among many) of those patents which were extinguished in the late treaty or Settlement between New York & Vermont and for which This Government has paid to New York Thirty thousand Dollars for The benefit of those whose titles were Thus affected. New York have of late appointed Commissioners to apportion to each suffurer his Share of the thirty thousand Dollars The Commissioners have met this winter in Albany I have exhibited Col. Monroe’s Claim to them they have as Yet Come to no decision probably they will in the Course of the Summer what Col. Monroe’s proportion will be remains Yet to be determined. The claims however are so extensive that it is not probable the Sum will be large. With Sentiments of the highest Esteem I am Sir Your Most Obedt Hble Servt.
Stephen R. Bradley
